IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-39,737-02


                           EX PARTE MOSES JOE MEJIA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. C-08-0776-SA-W-1 IN THE 340TH DISTRICT COURT
                            FROM TOM GREEN COUNTY


          Per curiam.

                                              ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to twenty-five years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Mejia v. State, No. 03-15-00045-CR (Tex. App.—Austin Jan. 31, 2017) (not designated

for publication).

          Applicant contends, among other things, that appellate counsel failed to timely notify him

that his conviction had been affirmed and advise him of his right to petition pro se for discretionary

review.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. Pursuant to Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order appellate counsel to respond to the above claim. The trial court may use any means set

out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        After reviewing appellate counsel’s response, the trial court shall make findings of fact and

conclusions of law as to whether appellate counsel timely informed Applicant that his conviction had

been affirmed and that he has a right to file a pro se petition for discretionary review. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: September 12, 2018
Do not publish